Case 1:18-cv-05500-KAM-ST Document 66 Filed 04/27/21 Page 1 of 1 PageID #: 1318

                                   CIVIL MINUTE ENTRY



     BEFORE:               Magistrate Judge Steven L. Tiscione

                          April 26, 2021
     DATE:

                          2:30 p.m.
     TIME:

     DOCKET               CV-18-5500 (KAM)
     NUMBER(S):
     NAME OF              Taylor v. City of New York et al.
     CASE(S):

     FOR                  Tae, Rudin
     PLAINTIFF(S):
     FOR                  DePaul
     DEFENDANT(S):

     NEXT           See rulings below
     CONFERENCE(S):

     FTR/COURT     AT&T (2:30 - 4:00)
     REPORTER:
     RULINGS FROM Motion Hearing                         :
    Court reviewed materials provided in camera and made rulings regarding privilege and
    discoverability. Plaintiff's Motion for Discovery [61] is granted in part and denied in part.
    Defendants will provide sample reversal memoranda for in camera review. Plaintiff's
    Motion for Discovery [63] is granted in part and denied in part. Defendants will provide
    limited information regarding a shooting in which the same gun that Plaintiff plead guilty to
    possessing was allegedly used by Plaintiff's co-defendant in the gun case.
